Citation Nr: 0909352	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December  2002 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal. 

This matter was previously remanded by the Board in 
January 2005 for further evidentiary and procedural 
development. 

The Board issued an August 6, 2008 decision, denying 
entitlement to an initial rating in excess of 30 percent for 
PTSD and remanding the issues of entitlement to an initial 
compensable rating for residuals of shell fragment wounds of 
both thighs and entitlement to a total rating based on 
individual unemployability (TDIU). As a result of the Board's 
failure to address VA medical evidence constructively before 
the Board and related to the issue of entitlement to an 
initial rating in excess of 30 percent for PTSD, see Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992), the Board will vacate 
the decision in part, related to the issue of entitlement to 
an initial rating in excess of 30 percent for PTSD. 

The issues of entitlement to an initial compensable rating 
for residuals of shell fragment wounds of both thighs and 
entitlement to a TDIU, previously remanded in the 
August 6, 2008 Board decision, remain in remand status. They 
are not the subject of the vacatur or the remand below. 

The Veteran has raised issues of entitlement to service 
connection for depression and an asserted left wrist 
disorder. The Veteran also asserts that he is unemployable as 
a result of service-connected disorders. These matters have 
not been adjudicated by the RO and are therefore REFERRED for 
appropriate action. 


The issue of entitlement to an initial rating in excess of 
30 percent for PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On August 6, 2008, the Board issued a decision denying, in 
part, entitlement to an initial rating in excess of 
30 percent for PTSD. 

2. VA evidence relevant to the appeal decided in the 
August 6, 2008, Board decision was constructively before the 
Board but not addressed in the Board decision. 


CONCLUSION OF LAW

Because additional evidence in the constructive possession of 
the Board was not reviewed in the August 2008 Board decision, 
compliance with the law regarding due process has not been 
achieved and the Board's August 2008 decision must be 
vacated. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008). 

The Board issued a decision in this matter on August 6, 2008. 
Although the Appeals Management Center (AMC) indicated in an 
April 2008 Supplemental Statement of the Case (SSOC) that the 
AMC had reviewed VA outpatient treatment records from the 
Cleveland, Ohio VA Medical Center from 2004 to March 2008, 
records dated since January 2005 were not associated with the 
claim folder, and no records subsequent to the January 2005 
VA records were referred to in the August 2008 Board 
decision. 

Because all VA records dated since January 2005 and not 
associated with the claims folder are still considered to be 
constructively of record before the Board at the time of the 
August 2008 Board decision, see Bell v. Derwinski, 2 Vet.App. 
611, 613 (1992); see also Dunn v. West, 11 Vet.App. 462, 466-
67 (1998), the deprivation of such a review has an impact on 
the Veteran's due process rights, that part of the August 
6, 2008, Board decision addressing the issue of entitlement 
to an initial rating in excess of 30 percent for PTSD is 
vacated.


ORDER

The part of the Board's decision of August 6, 2008 that 
addressed entitlement to an initial rating in excess of 
30 percent for PTSD, is hereby vacated.


REMAND

The Veteran contends that his PTSD is more severe than the 
current evaluation reflects. 

A review of the claims folder shows that although the RO/AMC 
indicates in an April 25, 2008, Supplemental Statement of the 
Case (SSOC) that a review has occurred of the Veteran's VA 
outpatient treatment records from the Cleveland Ohio VA 
Medical Center (VAMC), dated through March 2008, records 
dated since January 2005 have not been associated with the 
claims folder. 



Under the law, VA is required to advise claimants for 
benefits of any missing information that would render an 
application for benefits complete. 38 U.S.C.A §§ 5102(b); 
5103(a). VA also has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim. 38 
U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered); see Beausoleil v. Brown, 8 Vet.App. 459, 
464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well 
grounded a claim under then applicable law, VA had a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.").

Further, in an October 2007 letter to the Veteran's 
Congressman, the Congressman was informed by VA that the 
Veteran would be scheduled for an examination in connection 
with his claim. This has not been done. See Sanders v. 
Principi, 17 Vet. App. 232 (2003) (Holding that where VA 
hearing officer promised to obtain medical examination for 
veteran, and examination was never obtained, the Board was 
obligated to explain to veteran in its decision why VA would 
not or need not provide promised medical examination).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record, to 
include all VA outpatient treatment 
records for PTSD since January 2005. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive psychiatric examination, 
including any necessary studies, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether the Veteran's 
PTSD is manifested by occupational 
and social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships. If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should so 
state. 

3. Thereafter, the RO/AMC will 
readjudicate the issue of entitlement to 
an initial rating in excess of 30 percent 
for PTSD. The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on an increased rating. They 
should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


